—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Lama, J.), dated July 18, 1995, as denied the branch of his motion which was to direct the defendant Estiminet Corp. to provide him with authorizations to obtain all personal injury claim files for the two-year period subsequent to the date of the accident.
Ordered that the order is affirmed insofar as appealed from, with costs.
Discovery of evidence of subsequent similar accidents, while material in cases where a defect is alleged in the design or creation of a product or structure, is irrelevant and inappropriate *513in cases such as this, where no inherent defect is alleged (see, Kolody v Supermarkets Gen. Corp., 163 AD2d 276, 277; Yoon v Woolworth Co., 202 AD2d 575, 576). Accordingly, the Supreme Court properly denied the branch of the plaintiff’s motion which was to direct the defendant Estiminet Corp. to provide him with authorizations to obtain all personal injury claim files for the two-year period subsequent to the date of the accident. Mangano, P. J., Thompson, Florio, McGinity and Luciano, JJ., concur.